Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 29, 2020. There are thirty claims pending and fifteen claims under consideration. Claims 16-30 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to rocaglate (flavagline) derivatives. More particularly, the invention is directed to rocaglate compositions, their syntheses, and uses.
Election of Group I was made with traverse in the reply filed on December 29, 2020. Applicants have argued that there should be no restriction between the groups because the groups are related. As stated prior, numerous different groups exist. While some of the groups have a common feature such as a compound of Formula (A), the classification scheme of Formula (A) would be different than that of Formula (B). Additionally, Formula (A) alone would have multiple classifications depending on what the variables M10, X10 and Z10 were selected to be. The classification directed to methods of using the compounds would also fall under a different classification. As stated prior:
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 
It is noted that the inventions have acquired a separate status in art in view of their different classifications. Additionally while some of the searching may be similar, the different groups would also require a different field of search due to their different classes/subclasses. 
  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/898,959, filed on 6/11/2020 claims priority from U.S. Provisional Application No. 62/860,501, filed on 6/12/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.


	Claim Rejections – Improper Markush Grouping’
Claims 1-15 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The variable is defined as seen below:

    PNG
    media_image1.png
    153
    270
    media_image1.png
    Greyscale

The variables associated with M10, Z10, and R15, permit any number of various heterocyclic compounds, both 5 and 6 membered, from forming as well as an additional ring forming between the R15 and M10 variables. Additionally, The X10 and Ring A 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR41.31 (a) (1) (emphasis provided).	
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-15 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound or composition of Formula (A) wherein M10 is C(R14R17); R13 is H or OH; X10 is O; Z10 is NR15’; and R15’ and R17 form a double bond between the N and C atoms; does not reasonably provide enablement for all of the other M, Z, X, or R groups listed within the broad Claim 1.  The specification does not 
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Formula (A).  However, there is no working example of any compounds with M, R, X or Z groups other than previously mentioned nor has applicant demonstrated any N-oxides, prodrugs, polymorphs, formulations, or stereoisomers.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. There is no evidence that solvates of these compounds actually exist; if they did, they would have formed. Hence, applicants must show that solvates can be made, or limit the claims accordingly. 
The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed. Applicant has provided several preferred embodiments within the Specification. In particular numerous compounds seen on page 36-42. All of the compounds presented by the Applicants contain the limited M, R, X and Z variables which are seen above.	No working examples of any compounds, compositions or  variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the tens of thousands of compounds of the following formula: 

    PNG
    media_image2.png
    150
    220
    media_image2.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to  to rocaglate (flavagline) derivatives. More particularly, the invention is directed to rocaglate compositions, their syntheses, and uses.   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Conclusion
	Claims 1-15 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699